UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4844


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSIE SHORT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00681-PMD-1)


Submitted:   February 15, 2011            Decided:   March 17, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher L. Murphy, STUCKEY LAW OFFICES, LLC, Charleston,
South Carolina, for Appellant. Dean Hodge Secor I, Assistant
United   States Attorney,  Charleston,  South  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jessie       Short     appeals         the     31-month     sentence          imposed

following       his       guilty      plea       to     one     count      of    manufacturing

counterfeit currency in violation of 18 U.S.C. § 471 (2006).

Counsel       for    Short     has    filed       a    brief       pursuant      to    Anders       v.

California,         386     U.S.     738   (1967),          stating      that    there       are    no

meritorious          issues    for     appeal,         but     questioning         whether         the

district      court       imposed     an     unreasonable           sentence.          Short       has

filed     a    pro     se     supplemental            brief,       contending      that       police

searched his residence without a search warrant, and that the

district       court        should     have       granted          him    a     more       generous

departure.          We affirm.

               Counsel       challenges          Short’s       sentence,        but        does    not

specify any deficiencies.                    We review a sentence imposed by a

district court under a deferential abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); United States v.

Lynn,   592     F.3d        572,     575-76      (4th       Cir.    2010).       We        begin   by

reviewing       the       sentence         for        significant        procedural           error,

including such errors as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,          failing     to     consider         the     [18      U.S.C.]       §    3553(a)

[(2006)]       factors,        selecting          a     sentence         based        on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

                                                  2
Guidelines range.”         Gall, 552 U.S. at 51.             If there are no

procedural      errors,     we     then       consider       the        substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.         United States v. Mendoza-Mendoza, 597

F.3d 212, 216 (4th Cir. 2010).

             “When rendering a sentence, the district court ‘must

make   an     individualized       assessment        based       on     the   facts

presented.’”     United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,     a    sentencing    court         must   apply        the   relevant

§ 3553(a) factors to the particular facts presented and must

“‘state in open court’” the particular reasons that support its

chosen sentence. Id. (quoting 18 U.S.C.A. § 3553(c) (West 2000 &

Supp. 2010)).        The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned     basis   for   exercising       its    own   legal     decisionmaking

authority.’”     United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).

             We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                       The

district court granted the Government’s motion to depart based

on Short’s substantial assistance, and thus Short’s sentence was

                                        3
below the properly-calculated Guidelines range.          Based on our

review of the record, we find that the sentence was reasonable

given the totality of the circumstances.        Finally, we reject the

claims raised in Short’s pro se supplemental brief as meritless.

           In accordance with Anders, we have examined the entire

record and find no meritorious issues for appeal.            We therefore

affirm the district court’s judgment.         This court requires that

counsel inform Short, in writing, of the right to petition the

Supreme Court of the United States for further review.           If Short

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.           Counsel’s

motion must state that a copy thereof was served on Short.             We

dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    4